DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO REMARKS/AMENDMENTS
Applicant’s reply filed July 15, 2021 has been entered and is considered herein.  
In particular, the rejection of claims 4, 6, 9 and 20 under 35 USC 112(d) is withdrawn in view of the claim amendment to import the definitions of the variables.
With regard to the rejection of claim 16 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to the claim to require that the –OS(O)R1 is at the X1 position.  Nothing in the prior art would have suggested this particular structure, and the rejection is therefore withdrawn.
Accordingly, the claims as further amended herein are allowable.

Status of the Claims
Currently, claims 1-21 are pending in the instant application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows

Claim 20.	In line 2 of the claim, the word “further” is DELETED.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compositions are novel and non-obvious over the prior art because of the particular structure required by the claimed formulae. Further, no prior art nor combination of prior art teaches or fairly suggests the particular method steps necessary to prepare compounds of the instantly claimed formulae.  As such, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-21 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699